SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

985
CA 12-00515
PRESENT: FAHEY, J.P., PERADOTTO, CARNI, AND SCONIERS, JJ.


KAREN CASALE, AS PARENT AND NATURAL GUARDIAN
OF STEPHANIE CASALE, AN INFANT,
CLAIMANT-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

LIVERPOOL CENTRAL SCHOOL DISTRICT,
RESPONDENT-APPELLANT.


SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR
RESPONDENT-APPELLANT.

KUEHNER LAW FIRM, PLLC, SYRACUSE (BRIAN D. ROY OF COUNSEL), FOR
CLAIMANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered January 26, 2012. The order granted
the application of claimant for leave to serve a late notice of claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Contrary to respondent’s contention, Supreme Court
did not abuse its discretion in granting claimant’s application for
leave to serve a late notice of claim pursuant to General Municipal
Law § 50-e (5). Although a court may properly consider whether a
claimant provided a reasonable excuse for failing to serve a timely
notice of claim (see Parton v Onondaga County, 81 AD3d 1433, 1433-
1434), a claimant’s failure to tender a reasonable excuse “is not
fatal where . . . actual notice was had and there is no compelling
showing of prejudice to [respondent]” (Matter of Hall v Madison-Oneida
County Bd. of Coop. Educ. Servs., 66 AD3d 1434, 1435 [internal
quotation marks omitted]; see Hale v Webster Cent. School Dist., 12
AD3d 1052, 1053). Here, claimant “made a persuasive showing that
[respondent] ‘acquired actual knowledge of the essential facts
constituting the claim’ . . . [and respondent has] made no
particularized or persuasive showing that the delay caused [it]
substantial prejudice” (Wetzel Servs. Corp. v Town of Amherst, 207
AD2d 965, 965; see § 50-e [5]).



Entered:    October 5, 2012                     Frances E. Cafarell
                                                Clerk of the Court